         Case 1:18-cv-00197-CRC Document 18 Filed 11/20/18 Page 1 of 1



      IN THE UNITED DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WAYNE HUDGENS                             *
                                          *
      Plaintiff,                          *
                                          *
v.                                        *   Civil Action No.: 1:18-cv-00197-CRC
ONTIME TRANSPORTATION, INC., et. al.      *
                                          *
and                                       *
                                          *
MEDICAL TRANSPORTATION                    *
MANAGEMENT, INC.                          *
                                          *
      Defendants                          *
******************************************************************************
                 STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Wayne Hudgens dismisses all claims in his action against Defendants Ontime

Transportation, Inc., Adamu Lemu, and Medical Transportation Management, Inc. with

prejudice, and Medical Transportation Management, Inc. likewise dismisses its cross claim

against Ontime Transportation Management, Inc. and Adamu Lemu.



       /s/                                                /s/
Philip B. Zipin, Esq.                              Terrell N. Roberts, III,
Attorney for Plaintiff Wayne Hudgens               Attorney for Defendants Ontime
8757 Georgia Avenue, Suite 400                     Transportation, Inc. and Adamu Lemu
Silver Spring, Maryland 20910                      6801 Kenilworth Avenue, Suite 202
pzipin@zagfirm.com                                 Riverdale, Maryland 20737
(301) 587-9373                                     troberts@robertsandwood.com
                                                   (301) 699-0764

       /s/
John Hathway, Esq.
Attorney for Defendant/Cross Plaintiff,
Medical Transportation Management, Inc.
Whiteford, Taylor & Preston
1800 M Street, N.W., Suite 450N
Washington, D.C. 20036
jhathway@wtplaw.com
(202) 659-6800
